Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 42-46 are currently pending in the instant application.  Claims 42-46 are rejected in this Office Action.

I.	Response to Remarks
Applicants’ terminal disclaimer, filed on March 18, 2022, has overcome the ODP rejection of claims 42-46 as being unpatentable over claims 1-20 of US Patent No. 10,472,323 and the ODP rejection of claim 44 as being unpatentable over claims 1-17 of US Patent No. 10,954,188.  The above rejections have been withdrawn.
Applicants have provided references showing that there is a inter partes review of US Patent No. 10,472,323 which is the parent application which argues that the compound of formula I as defined 

    PNG
    media_image1.png
    370
    682
    media_image1.png
    Greyscale
is obvious over Kong (US 8,748,656) in view of Czarnik (US 2009/0076176). A request for trial has been granted in the parent case.  In light of these new references and the inter partes review, the claims will be rejected under 35 USC 103 as being obvious over Kong in view of Czarnik.   Applicants are suggested to provide unexpected results to overcome the 103 rejection.
 

III.	Rejection(s)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-46 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kong (US 8,748,656)  in view of Czarnik  (US 2009/0076167 A1). 
Applicants claim 

    PNG
    media_image2.png
    455
    702
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    677
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    218
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    155
    677
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    84
    290
    media_image6.png
    Greyscale

  
    PNG
    media_image7.png
    178
    702
    media_image7.png
    Greyscale

The Scope and Content of the Prior Art (MPEP §2141.01)
The Czarnik reference teaches deuterium-enriched tramiprosate of the formula 
    PNG
    media_image8.png
    115
    203
    media_image8.png
    Greyscale
wherein R1-R9 can be hydrogen or deuterium. The prior art reference teaches that the tramiprosate can have at least 11% deuterium enrichement which means that a single hydrogen atom is replaced with deuterium (see paragraph 0015, page 1) and further teaches that any or all of the hydrogens bound to carbons 1-3 may be substituted with deuterium.  Tramiprosate is a known and useful pharmaceutical as an amyloidogenic agent which has the formula 
    PNG
    media_image9.png
    145
    254
    media_image9.png
    Greyscale
 (see paragraph 0003, page 1).  The prior art further teaches that tramiprosate can have an abundance of at least 22% (2 hydrogens replaced); 33% (3 hydrogens replaced), etc. (see paragraph 0026, page 2). Claims 4 and 10 focus on variables R4-R9 as being deuterated where at least 8% and at least 15% are included in the possibilities of how many hydrogens are deuterated (see column 4). 

The Kong reference is directed to methods, compounds, compositions and vehicles for delivering tramiprosate in a subject and that the compounds (prodrug) will yield tramiprosate in vitro or in vivo.  Kong demonstrates that administering Val-APS 
    PNG
    media_image10.png
    107
    225
    media_image10.png
    Greyscale
significantly increases the bioavailablity of tramiprosate, compared to tramiprosate administered alone. Kong teaches the use of tramiprosate for treating Alzheimer’s disease, mild cognitive impairment, cerebral amyloid angiopathy, hereditary cerebral hemorrhage, etc. (see column 3, lines 49-67) and age-related macular degeneration, inclusion body myositis (see column 15, lines 20-30).  The prior art further teaches that isotopically labeled compounds are included where one or more atoms have an atomic mass different from the atomic mass most abundantly found in nature.  Examples of isotopes include 
    PNG
    media_image11.png
    29
    289
    media_image11.png
    Greyscale
(see column 7, lines 46-51).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Czarnik and the instant invention is that the applicants are claiming a compound where only two of the hydrogens in the propane chain can be replaced with deuterium and all of the other hydrogens present in the compound are of natural abundance whereas the prior art’s species have 3, 6 or 8 hydrogens replaced with deuterium but teach that only one hydrogen in tramiprosate can be replaced with deuterium or 11% abundance. Czarnik’s claims 4 and 10 focus on variables R4-R9 as being deuterated where at least 8% and at least 15% are included in the possibilities of how many hydrogens are deuterated
	The difference between the prior art of Kong and the instant invention is that tramiprosate and prodrugs of tramiprosate are taught for treating the same conditions claimed in the instant claims but a specific isotopically labeled form is not taught in the prior art.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

The prior art teaches deuterium-enriched tramiprosate which is embraced by the instant compounds 
    PNG
    media_image12.png
    109
    310
    media_image12.png
    Greyscale
 wherein R1 is H, R2 is H and one R can be H and the other can be deuterium or both R can be deuterium.
For example, it is obvious to prepare a compound of formula 
    PNG
    media_image12.png
    109
    310
    media_image12.png
    Greyscale
wherein R1 and R2 is H and one of R is H and the other is D or both are D for treating Alzheimer’s disease, mild cognitive impairment, cerebral amyloid angiopathy, hereditary cerebral hemorrhage, age related macular degeneration and inclusion body myositis when the art teaches deuterium-enriched tramiprosate with at least 11% abundance or at least 22% abundance and also teaches that tramiprosate can be used to treat all of the claimed conditions with a reasonable expectation of success.  Specifically, a deuterium-enriched tramiprosate with 11% abundance or 22% abundance, for example, are obvious absent unexpected results when the prior art teaches deuterium-enriched tramiprosate in general.  A person of ordinary skill in the art would consider deuterium substitution along the 3 carbon chain since the prior art teaches a specific compound that substitutes deuterium for hydrogen at each of the three carbons.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare a deuterium-enriched tramiprosate with 1 or 2 hydrogens replaced with deuterium as embraced by the claimed invention based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a deuterium-enriched tramiprosate in any abundance (i.e., 11% or 22%) as seen in the prior art reference of Czarnik. (US 2009/0076167 A1) for use as pharmaceuticals in the treatment of Alzheimer’s disease, mild cognitive impairment, cerebral amyloid angiopathy, hereditary cerebral hemorrhage, age related macular degeneration and inclusion body myositis as seen in Kong (US 8,748,656).  A strong prima facie obviousness has been established.





III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626